Title: To Benjamin Franklin from John Paul Jones, 5 December 1777
From: Jones, John Paul
To: Franklin, Benjamin


Honored Sir
Nantes Decr. 5th. 1777.
I take the liberty of inclosing two introductory letters Addressed to you in behalf of my Lieutenant, who since his embarkation into the service in July last under my Command hath behaved with becoming dilligence and Attention to duty. Should I have the honor of being called to Paris or should any Alteration immediatly take Place in my Command I shall have an Opportunity of giving you further information on this head. Meantime I am with Profound respect Honored Sir Your most Obedient very humble Servant
Jno P Jones
The Honorable B. Franklin Esqr.
 
Notation: J.P Jones Nantes Decr 5. 1777.
